     Case 2:18-cv-09728-MWF-JC Document 84 Filed 09/10/21 Page 1 of 3 Page ID #:1877



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11     WILLIAM DUNNE, et al.,                       )   Case No. 2:18-cv-09728-MWF-JC
                                                    )
12                              Petitioner,         )
                                                    )   ORDER ACCEPTING FINDINGS,
13                      v.                          )   CONCLUSIONS, AND
                                                    )   RECOMMENDATIONS OF UNITED
14     THAHESHA JUSINO,                             )   STATES MAGISTRATE JUDGE
                                                    )
15                             Respondent.          )
                                                    )
16                                                  )
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the “Petition for Relief
18
      in the Nature of Mandamus” (“Petition”), the parties’ submissions in connection
19
      with respondent’s Motion to Dismiss the Petition and Motion for Summary
20
      Judgment, and all of the records herein, including the Report and Recommendation
21
      of United States Magistrate Judge filed on March 31, 2021 (“Report and
22
      Recommendation”) (Docket No. 77), and petitioner Dunne’s objections thereto
23
      filed on May 4, 2021 (“Objections”) (Docket No. 82).1
24
25
26           1
              Petitioner Farrugia did not file any objections to the Report and Recommendation.
27    Farrugia was released from prison on December 2, 2020, and did not file a change of address
      with the Court. See Report and Recommendation at 3 & n.2 (discussing Farrugia’s failure to
28    address motions that were pending before the Court and subsequent release).
     Case 2:18-cv-09728-MWF-JC Document 84 Filed 09/10/21 Page 2 of 3 Page ID #:1878



 1          The Court has made a de novo determination of those portions of the Report
 2 and Recommendation to which objection is made. The Court concurs with and
 3 accepts the findings, conclusions, and recommendations of the United States
 4 Magistrate Judge, and overrules the Objections. The Court has considered and
 5 overruled all of Dunne’s Objections and addresses certain portions thereof below.
 6          Dunne’s Objections take issue with the Magistrate Judge’s detailed summary
 7 of petitioners’ grievances and their requests for relief. See Objections at 1-14. As
 8 for a basis for jurisdiction, Dunne again asserts that the Court has mandamus
 9 jurisdiction to consider petitioners’ issues with the alleged failure to follow
10 grievance procedures at FCI Victorville. Id. at 15-22. Petitioner argues that the
11 Warden’s duties are non-discretionary, ministerial and so plainly prescribed to be
12 free from doubt to give rise to mandamus jurisdiction because the governing
13 regulations provide that the Warden “shall” acknowledge and respond to requests.
14 See Objections at 15-16 (citing, e.g., 28 C.F.R. §§ 542.11, 542.18). As the
15 Magistrate Judge explained, however, these regulations when read together do not
16 suggest that prisoners have an absolute right to a response, see Report and
17 Recommendation at 6 & n.5, 19 (discussing same), and the regulations clearly
18 reserve to the Warden/Regional Director/General Counsel discretion to establish
19 the procedures for receiving, recording, reviewing, investigating and responding to
20 administrative remedy requests. See 28 C.F.R. § 542.11(a)(1). Against this
21 backdrop, petitioners have not met their burden in showing non-discretionary acts
22 to which they have a clear and indisputable right. Additionally, petitioners have
23 not shown they have no other adequate remedy available. See Report and
24 Recommendation at 21-22.
25          Accordingly, IT IS HEREBY ORDERED that (1) the Motion to Dismiss is
26 granted and the “Petition for Relief in the Nature of Mandamus” and this action are
27 dismissed without prejudice; (2) the Motion for Summary Judgment is denied
28 ///
                                               2
     Case 2:18-cv-09728-MWF-JC Document 84 Filed 09/10/21 Page 3 of 3 Page ID #:1879



 1 as moot; and (3) the Clerk shall enter Judgment accordingly and shall serve copies
 2 of this Order and the Judgment herein on petitioners and counsel for respondent.
 3          IT IS SO ORDERED.
 4
 5 DATED: September 10, 2021
 6
 7                                     ______________________________________
 8                                     MICHAEL W. FITZGERALD
                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
